Title: To James Madison from John Brown, 12 May 1788
From: Brown, John
To: Madison, James


Dear Sir
New York May 12th. 1788
I have had the honor to receive your favors of the 9th. & 21st. of April for which accept my thanks. My hopes respecting the Success of the new Constitution in Virginia are in some measure revived by the information you have given me upon that Subject but am still sorry to find that the number of friends & foes are so nearly divided as to render the Vote of Kentucky of critical importance for I fear nothing friendly is to be expected from that quarter. I yesterday reced. letters from Colo. Muter & Mr Innes who inform that it has few or no Supporters in that Country. Muter from a warm friend has become a violent enemy to the Plan & that upon general principles. They enclosed me a list of members chosen to represent that District in Convention & further advise that on the 1st. Monday in April a Convention was to meet at Danville expressly to take into consideration the new Constitution & instruct & charge their representatives with the Sentiments of the District upon that Subject. This measure almost precludes all hope that any good effect will result from a communication of my Sentiments to these Delegates, as I am apprehensive that they will conceive themselves religiously bound to observe Instructions framed & given with such Solemnity. However as I am personally acquainted with the Men & fully possess their confidence I shall at all events hazard the Attempt.
I have not of late been able to discover any great change in the Sentiments of the people of this State with respect to the New Government. Both parties appear equally confident & have equal expectations from Virginia. Their Elections for Convention are over but the returns are not yet made known. I believe Federalists only are elected for this City.
We have done very little in Congress since you left us—Nine States have not appeared since that time & for a month previous to tuesday last we could not even muster Seven; Nine are again shortly expected upon the floor, as soon as this is the case I shall endeavour to obtain the Determination of Congress upon the Kentucky Application. I flatter myself that it will be in favor ‘tho’ still have great reason to fear the effects of Eastern Jealousy. My Anxiety upon this Subject daily increases, should not a dete[r]mination be had before the expiration of the Act of Seperation—or should Congress refuse to grant this request; in either case I fear the consequences may be unfavorable to the Union especially as that District entertains such prejudices against the New Constitution which I hope & believe will be adopted. Let the event of their application be what it may I am convincd they will proceed in establishing their Independence. They have already chosen Delegates to meet in Convention at Danville about the last of July to form a Constitution. The future prosperity & tranquility of that Country greatly depends upon the Success of this important undertaking & I fear that few will be found in that Body who have Sufficiently attended to political Subjects to quallify them for the task of framing a good System of Government for that District. There is also reason to apprehend that certain partialities & prejudices will operate against a Judicious Selection from the Constitutions of the different States. Some of the most respectable Characters in that Country aware of those difficulties have expressed to me their wish that you could be prevailed upon to draw up a plan of Government for that District to be laid before their Convention—assureing that from the great confidence they place in your integrity & abilities there is every reason to believe that it would be adopted in toto. Will you pardon me for adding my request to their wishes. I am sensible of the impropriety of this application at a time when you are engaged in important Business—let my anxiety to promote the happiness of a flourishing Country in which I propose to spend my life plead my excuse.
I send you enclosed the Statements you required & shall at all times be happy in being favord with your commands should my Services in this quarter be of use to you. I am with esteem & respect Dr. Sir Yo. Mo. Hble Servt.
J: Brown
P. S. Mrs. Elsworth desires to be rememberd to you also Mrs. Harman who is now a Widdow.
